Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160795 & (52)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160795
                                                                    COA: 343999
                                                                    Wayne CC: 15-008009-FC
  DON ANDRE BROWN,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for an extension of time to file a reply brief is
  GRANTED, and the reply brief filed on February 24, 2020 is accepted for filing. The
  application for leave to appeal the November 14, 2019 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2020
         s0513
                                                                               Clerk